DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cattle (US 20200158861 A1, which claims the priority from Us-Provisional-Application US 62769824, Nov. 20,  2018, {the subject matters recited in this Office Action can be found in the Provisional Appl.} ), in view of  NEHMADI (US 20180232947 A1 ), and further in view of KEILAF (CN 109997057 A).
Re Claim 5, Cattle discloses a system for sensing the surroundings of a vehicle (see Cattle: e. g., Fig. 1, and, --The radar imaging system 102 functions to use radar techniques to sense, detect, and/or image objects. Specifically, the radar imaging system 102 can implement radar techniques to estimate properties of the object 106 in the field of view 108. Further, the radar imaging system 102 can implement radar techniques to estimate properties of a channel, including scatterer(s), e.g. remote scatterer(s) in a channel. “Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects.--, in [0038]) comprising:
a vehicle mounted radar unit (see Cattle: e. g., Fig. 1, and, in [0038]) comprising :
a radar transmission unit comprising an array of transmitter antennas connected to an oscillator and configured to transmit electromagnetic waves into a region surrounding the vehicle (see Cattle: e. g., Fig. 1, and, --“Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects. A “channel,” as used herein, can begin at a transmitter, extend through one or more radio wave scatterers, and end at a receiver.--, in [0038]-[0042], --the radar imaging system 102 may be coupled to (e.g., mounted on) the vehicle 104 and may include a vehicular radar system configured to image targets for the vehicle 104. --, in [0045]-[0046], and [0049]-[0050]);
a radar receiving unit comprising at least one receiver antenna configured to receive electromagnetic waves reflected by objects within the region surrounding the vehicle and operable to generate raw data (see Cattle: e. g., Fig. 1, and, --“Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects. A “channel,” as used herein, can begin at a transmitter, extend through one or more radio wave scatterers, and end at a receiver.--, in [0038]-[0042], --the radar imaging system 102 may be coupled to (e.g., mounted on) the vehicle 104 and may include a vehicular radar system configured to image targets for the vehicle 104. --, in [0045]-[0046], and [0049]-[0050]);
a processor unit in communication with the radar receiving unit and configured to receive raw data from the radar unit and operable to generate environmental information based upon the received data (see Cattle: e. g., Fig. 1, and, --The radar imaging system 102 functions to use radar techniques to sense, detect, and/or image objects. Specifically, the radar imaging system 102 can implement radar techniques to estimate properties of the object 106 in the field of view 108. Further, the radar imaging system 102 can implement radar techniques to estimate properties of a channel, including scatterer(s), e.g. remote scatterer(s) in a channel. “Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects.--, in [0038]; and, Fig. 3, and, --The radar imaging system 102 includes signal generator(s) 304, signal converter(s) 306, a transmitter antenna array 308, a receiver antenna array 310, field reconstruction modules 312 (including for instance a virtual antenna formation module 314, an imaging module 316, object detection module(s) 318, and vehicle management module(s) 320), memory 322, and processor(s) 324.--, in [0053], and, --This digital processor then requires significant time to do all the computation needed to perform range compression, beamforming, and generate an image.--, in [0141], [0182]; and see measurements in Table 1, and in [0054]-[0056], and, --The frequency changes e.g. according to a sawtooth waveform modulation scheme, a triangle waveform modulation scheme, or a stepped waveform modulation scheme, as shown in FIG. 4. This modulated carrier wave can then be transmitted. The wave can travel to a target, where at least a portion of the carrier wave can be reflected back. The reflect back energy from the carrier wave can be received, and, as will be discussed in greater detail later, can be recombined in a mixer with a local oscillator (LO) signal. This LO signal is the portion of the modulated carrier wave being currently transmitted at that moment. Because of the modulation of the carrier wave and the time delay to the remote target, recombining these signals produces a beat frequency. This beat frequency can be proportional to the distance to the target. By measuring the beat frequency, the distance to the target can be determined. Further, since it is possible to measure frequency very precisely, this allows the distance to the target to be estimated with a high accuracy.--, in [0064], [0069], and [0179]), wherein the processor comprises at least one module selected from:
a self-velocity calculation module operable to calculate velocity of the vehicle from raw data (see Cattle: e. g., --The angle values of voxels can represent angles characterizing an image within the field of view, and the relative velocity values 266 can represent velocit(ies) of the radar imaging system 102 relative to the each voxel.--, in [0103], [0108]-[0112] {since the radar imaging system 102 is mounted on the vehicle, thus the velocity of the system 102 is the velocity of the vehicle on which the system 102 is mounted});
a wall detection module operable to detect planar surfaces in the region surrounding the vehicle (see Cattle: e. g., -- a signal leaves the transmit antenna, propagates through space, and comes into contact with one or more scatterers. Each scatterer can reflect back a portion of the incident wave. These reflections can be received by all receive antennas. In the present, the channel can be assumed from transmitter to receiver as linear. Specifically this means that the actions of each scatterer obey the principle of superposition. This principle states that the net response of multiple scatterers is the sum of the response of each scatterer individually. This assumption, known from optics as the “Born approximation” can be accurate enough to generate the representations of the areas of interest. [0089] Further, most surfaces imaged by the imaging module 316 can include large surfaces that produce diffuse reflections. Diffuse reflections scatter radiation in all directions. If superposition holds, this means that such a surface produces a scattering response that is an integral over the surface, where the integration operation assumes the surface is made up of an infinite-number of infinitesimally-small scatterers, which can be processed according to the previously described scatterers.--, in [0097]-[0098], and [0099]); 
although Cattle discloses enhancement module operable to distinguish objects reflecting weakly from objects reflecting strongly within the same vicinity (see Cattle: e.g., -- the imaging module 316 can determine an imaging intensity within the field of view based on either or both the constructive contributions and the destructive contributions in the representation of the area of interest. As discussed previously, an imaging intensity can include an intensity of the radar signals received by the receiver antenna array 310 from objects based on reflectivity of the objects in the field of view. For example, metal on a car, owing to its high reflectivity, can be identified as a high intensity object in the field of view. Subsequently, the signals received from the high intensity objects can be cancelled out, e.g. using signal processing, in order to resolve lower intensity targets at higher resolutions.  [0122] In forming a representation of an area of interest in the field of view, the imaging module 316 can enhance resolution near the area of interest in the field of view.--, in [0121]-[0122], and claim 46; also see: -- Different modulation schemes will be advantageous for different situations, for example imaging at long or short range, or imaging at different levels of resolution (multiresolution imaging). Note that resolution could be in range, spatial dimension, or in Doppler frequency. It is an advantage that the modulation scheme can be easily changed on the fly depending on the real time imaging requirements of the system.--, in [0130], and, -- The longer the integration time that is used to take a measurement, the worse these errors become. Also, the finer the resolution of the radar in range or Doppler, the worse both migration phenomena become, since it is takes less movement to smear across smaller cells. Fortunately, we can perform a calibration to correct this.
[0110] The imaging module 316 accounts for cell migration using one or more calibration techniques--, in [0109]-[0118]), 
Cattle however does not explicitly disclose dynamic range enhancement,
NEHMADI teaches dynamic range enhancement (see NEHMADI: e. g., -- Optical sensors have limits regarding the dynamic range that they can adequately capture and may require appropriate lighting conditions to produce useful images…. single image sensors alone provide no information about the distance between the camera and an object, and while stereoscopy, i.e., using two sensors or two images with sensor movement in between each, can provide distance information--, in [0006], -- The mix mode of the sensors may be further controlled by a sensor control unit 704. Many ISPs come with built-in HDR (high dynamic range) mode, denoising and contrast enhancement algorithms, and may improve the image quality in deteriorating visibility conditions if instructed to do so.--, in [0096], and, -- the sensor mode 909 may be modified for a different integration time, multiple return mode, sensor binning, high dynamic range or other mode as required.--, in [0117]);
Cattle and NEHMADI are combinable as they are in the same field of endeavor: identification of objects and environmental scenes and their characteristics based on radar signals processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cattle’s system using NEHMADI’s teachings by including dynamic range enhancement to Cattle’s processor functions in order to improve image quality and usefulness, through such as denoising and contrast enhancement algorithms (see NEHMADI: e.g. in [0006], [0096], and [0117), 
Cattle as modified by NEHMADI however do not explicitly disclose a  double-reflection identification module
KEILAF teaches a  double-reflection identification module operable to distinguish single-reflected electromagnetic waves reflected directly by objects towards the radar receiving unit from double- reflected electromagnetic waves reflected indirectly from objects towards the radar receiving unit via intermediate reflective surfaces (see Kielaf: e.g., Fig. 4, and Fig. 50, and,  -- controlling at least one light deflector, light from at least one light source to deflect so as to scan field of view, reflected using first detection associated with scanning of the first portion of the field of view to determine the presence of a first object at a first distance in the first portion; determining that there is not an object at a first distance in the second portion of the field of view, after detecting the first reflection and determining a second part does not exist in the object, changes the light source parameter, such that light is more than first portion projected toward the field of view toward the field of view of the second partially transmissive, reflective and using the second detection in the second portion of the field of view to, to determine at a second distance greater than the first distance of the second object exists.--, in abstract, and, --one of the considerations of driver assistance system and autonomous vehicle ability system determining the surrounding environment under different conditions (including rain, fog, darkness, glare and snow). light detection and ranging system (laser radar (LIDAR), also known as optical radar (LADAR)) is an example of technology can work well under different conditions, the technology by pulse light illuminating the object and reflected by the sensor measurement to measure the distance to the object. is one example of light source can be used in the laser radar system of the laser. as with any sensing system--, 2nd paragraph under Background section, in translated English version provided with this Office Action, and, --the laser radar system may include: a window used for receiving light, a micro-electro-mechanical (MEMS) mirror, for deflecting the light to provide polarized light, a frame, an actuator; and an interconnection element is mechanically connected between the actuator and the MEMS reflector, wherein each actuator comprises a main body and a piezoelectric element, and wherein the piezoelectric element is configured to the main bending and make the MEMS mirror to move when subjected to an electric field, and wherein when the MEMS mirror is in the idle position, MEMS reflector oriented relative to the window.--,  in Fig. 32, and, --It is noted that when simple reflector and wherein asymmetric as compared with through hole of deflector 216 provides a more excellent performance. in the reflector with hole, to reach all the reflected light of the hole are lost to the detector. However, in the deflector 216, one-way deflector 220 so that most of the light (e.g., about 50%) towards 116 deflect the corresponding sensor. In the laser radar system from a remote distance to reach the laser radar of the photon number is very limited, improved and therefore the photon capture rate is important.--);
Cattle (as modified by NEHMADI) and KEILAF are combinable as they are in the same field of endeavor: identification of objects and environmental scenes and their characteristics based on radar signals processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cattle(as modified by NEHMADI)’s system using Keilaf’s teachings by including a  double-reflection identification module operable to distinguish single-reflected electromagnetic waves reflected directly by objects towards the radar receiving unit from double- reflected electromagnetic waves reflected indirectly from objects towards the radar receiving unit via intermediate reflective surfaces to Cattle (as modified by NEHMADI)’s processor functions in order to improve the photon capture rate (see Keilaf: e.g. in Fig. 4, Fig. 32, Fig. 50, and, in above cited paragraphs),
Cattle as modified by NEHMADI and KEILAF further disclose wherein the self-velocity calculation module comprises an image generation unit (see Cattle: e. g., Fig. 1, and, --the technology described herein can employ radar designed to generate a full 3D image with large numbers (thousands, millions, billions, etc.) of pixels. The technology described herein provides images of a field of view, and as a result, can be integrated with sensors used for vehicular navigation (lidar, cameras, etc.). The embodiments herein may be configured to provide images of targets of relatively low intensity, images of targets characterized by relatively slow motion, and images of scenes with a lot of noise/clutter.--, in [0053], and [0083]-[0088]), a memory unit (see Cattle: e. g., Fig. 3, and,  --FIG. 3 shows the radar imaging system 102 in greater detail. The radar imaging system 102 includes signal generator(s) 304, signal converter(s) 306, a transmitter antenna array 308, a receiver antenna array 310, field reconstruction modules 312 (including for instance a virtual antenna formation module 314, an imaging module 316, object detection module(s) 318, and vehicle management module(s) 320), memory 322, and processor(s) 324.--, in [0055]),
wherein the image generation unit configured and operable to construct a constructing a three dimensional image representing the region surrounding the vehicle comprising a matrix of voxels, each voxel characterized by a set of voxel parameters (see Cattle: e. g., Fig. 1, and, --the technology described herein can employ radar designed to generate a full 3D image with large numbers (thousands, millions, billions, etc.) of pixels. The technology described herein provides images of a field of view, and as a result, can be integrated with sensors used for vehicular navigation (lidar, cameras, etc.). The embodiments herein may be configured to provide images of targets of relatively low intensity, images of targets characterized by relatively slow motion, and images of scenes with a lot of noise/clutter.--, in [0053], and [0083]-[0088], [0100]-[0103] and, --a target is chosen at an unknown position in the field of view. First, an imaging process is performed with an uncalibrated array or using the last known valid calibration. Next, a target is chosen from that image. This target could be chosen by for example locating the voxels with the highest-intensity reflection, voxels at a particularly favorable distance, or voxels that have a desirable amount of contrast with neighboring voxels. --, in [0179], and, -- the image attributes comprise angle values, range values, relative velocity values, or some combination thereof, of voxels forming the representation of the field of view.--, in claim 7) including
a horizontal spatial coordinate, x, of a reflecting object along an axis parallel to the path of the vehicle (see Cattle: e. g., --Existing Automotive Radar Systems Radar Imaging Systems Targets Detects the position of a finite Detects the reflectivity of number of targets (e.g. 64). individual voxels in space. Offers little or no information Unit can interrogate free about anything else in the space and ask “what's at scene. position (x, y)?--, in [0055]);
a vertical spatial coordinate, y, of the reflecting object along a vertical axis orthogonal to the path of the vehicle (see Cattle: e. g., --Existing Automotive Radar Systems Radar Imaging Systems Targets Detects the position of a finite Detects the reflectivity of number of targets (e.g. 64). individual voxels in space. Offers little or no information Unit can interrogate free about anything else in the space and ask “what's at scene. position (x, y)?--, in [0055]);
a radial spatial coordinate, R, of the reflecting object along an axis diverging radially from the vehicle (see Cattle: e.g., --In forming a representation of one or more areas of interest in the field of view, the imaging module 316 can generate three-dimensional (3D) image frames for the one or more areas of interest. Specifically, the imaging module 316 can form 3D representations of objects in 3D image frames of areas of interest in the field of view. For example, the imaging module 316 can form 3D representations of objects to show distances of the objects from the radar imaging system 102 in the field of view. [0103] The imaging module 316 functions to image the field of view while accounting for motion relative to the field of view. The images may have various image attributes that are based, at least in part, on motion relative to the field of view and may provide the ability to image moving targets using radar. The images may include voxels representative of the field of view and constructed using data from motion relative to the field of view. Voxels may be characterized by, e.g., range values, angle values, and/or velocity values.--, in [0100]-[0103];also see NEHMADI: --The analysis to set priority level (S610) is performed by allocated pre-defined priority levels to each category of POIs, and sorting the detected POIs by category. In an embodiment, the POI list is a list of angular-coordinates.--, in [0073]);
an intensity value (see Cattle: e.g., -- the imaging module 316 can determine an imaging intensity within the field of view based on either or both the constructive contributions and the destructive contributions in the representation of the area of interest. As discussed previously, an imaging intensity can include an intensity of the radar signals received by the receiver antenna array 310 from objects based on reflectivity of the objects in the field of view. For example, metal on a car, owing to its high reflectivity, can be identified as a high intensity object in the field of view. Subsequently, the signals received from the high intensity objects can be cancelled out, e.g. using signal processing, in order to resolve lower intensity targets at higher resolutions.  [0122] In forming a representation of an area of interest in the field of view, the imaging module 316 can enhance resolution near the area of interest in the field of view.--, in [0121]-[0122]); and
a Doppler-shift value indicating an apparent radial velocity vR of the reflecting object (see Cattle: e.g., --measured properties of a channel can include propagation delay (the distance to a scatterer), Doppler frequency shift (the relative velocity of a scatterer),--, in [0038]; also see NEHMADI: -- the 3D map data is then aligned and merged with the newly acquired distance data set. The alignment takes into account a motion transformation, such as the momentary 6-axis motion between subsequently captured frames of the high-density images, including the speed and acceleration vectors and the difference of the time stamps between a first frame and a second frame. The alignment updates the previously acquired 3D map such that every 3D point in the map shifts by a small amount dictated by the speed and acceleration values in order to accurately represent the position of the measured points relative to the new position of the vehicle at the time of acquiring the new passive image.--, in [0066]); and
wherein the memory unit configured to store data pertaining to at least:
a first three dimensional image representing the region surrounding the vehicle at a first instant (see Cattle: e.g., --In forming a representation of one or more areas of interest in the field of view, the imaging module 316 can generate three-dimensional (3D) image frames for the one or more areas of interest. Specifically, the imaging module 316 can form 3D representations of objects in 3D image frames of areas of interest in the field of view. For example, the imaging module 316 can form 3D representations of objects to show distances of the objects from the radar imaging system 102 in the field of view. [0103] The imaging module 316 functions to image the field of view while accounting for motion relative to the field of view. The images may have various image attributes that are based, at least in part, on motion relative to the field of view and may provide the ability to image moving targets using radar. The images may include voxels representative of the field of view and constructed using data from motion relative to the field of view. Voxels may be characterized by, e.g., range values, angle values, and/or velocity values.--, in [0100]-[0103], and
a second three dimensional image representing the region surrounding the vehicle at a second instant after a delay time, dt (see Cattle: e.g., -- the imaging module 316 can generate three-dimensional (3D) image frames for the one or more areas of interest. Specifically, the imaging module 316 can form 3D representations of objects in 3D image frames of areas of interest in the field of view. For example, the imaging module 316 can form 3D representations of objects to show distances of the objects from the radar imaging system 102 in the field of view.--, in [0102]-[0103], also see: -- The samples of a given pulse are referred to as “fast time” data of the field of view and may be arranged chronologically to represent the field of view at a given time. The imaging module 316 may additionally gather positions and recovered independent waveforms and/or any information gained from their interaction with a field of view virtual antenna array elements from the virtual antenna formation module 314. These values may be referred to as “spatial” data for the field of view and may be arranged to form spatial values for the field of view at a given time. In this embodiment, the imaging module 316 further functions to gather each pulse received at the receiver antenna array 310, which as noted herein, may represent responses to independent transmitted radar signals at a given time. These values may be referred to as “slow time” data of the field of view and may similarly be arranged chronologically to represent the field of view for a given time.--, in [0104]-[0110], and [0169]).

Re Claim 6, Cattle discloses a system for sensing the surroundings of a vehicle (see Cattle: e. g., Fig. 1, and, --The radar imaging system 102 functions to use radar techniques to sense, detect, and/or image objects. Specifically, the radar imaging system 102 can implement radar techniques to estimate properties of the object 106 in the field of view 108. Further, the radar imaging system 102 can implement radar techniques to estimate properties of a channel, including scatterer(s), e.g. remote scatterer(s) in a channel. “Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects.--, in [0038]) comprising:
a vehicle mounted radar unit (see Cattle: e. g., Fig. 1, and, in [0038]) comprising :
a radar transmission unit comprising an array of transmitter antennas connected to an oscillator and configured to transmit electromagnetic waves into a region surrounding the vehicle (see Cattle: e. g., Fig. 1, and, --“Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects. A “channel,” as used herein, can begin at a transmitter, extend through one or more radio wave scatterers, and end at a receiver.--, in [0038]-[0042], --the radar imaging system 102 may be coupled to (e.g., mounted on) the vehicle 104 and may include a vehicular radar system configured to image targets for the vehicle 104. --, in [0045]-[0046], and [0049]-[0050]);
a radar receiving unit comprising at least one receiver antenna configured to receive electromagnetic waves reflected by objects within the region surrounding the vehicle and operable to generate raw data (see Cattle: e. g., Fig. 1, and, --“Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects. A “channel,” as used herein, can begin at a transmitter, extend through one or more radio wave scatterers, and end at a receiver.--, in [0038]-[0042], --the radar imaging system 102 may be coupled to (e.g., mounted on) the vehicle 104 and may include a vehicular radar system configured to image targets for the vehicle 104. --, in [0045]-[0046], and [0049]-[0050]);
a processor unit in communication with the radar receiving unit and configured to receive raw data from the radar unit and operable to generate environmental information based upon the received data (see Cattle: e. g., Fig. 1, and, --The radar imaging system 102 functions to use radar techniques to sense, detect, and/or image objects. Specifically, the radar imaging system 102 can implement radar techniques to estimate properties of the object 106 in the field of view 108. Further, the radar imaging system 102 can implement radar techniques to estimate properties of a channel, including scatterer(s), e.g. remote scatterer(s) in a channel. “Radar,” as used herein, can utilize electromagnetic energy within the radio spectrum to estimate properties of a channel, e.g. for detecting objects and identifying characteristics of objects.--, in [0038]; and, Fig. 3, and, --The radar imaging system 102 includes signal generator(s) 304, signal converter(s) 306, a transmitter antenna array 308, a receiver antenna array 310, field reconstruction modules 312 (including for instance a virtual antenna formation module 314, an imaging module 316, object detection module(s) 318, and vehicle management module(s) 320), memory 322, and processor(s) 324.--, in [0053], and, --This digital processor then requires significant time to do all the computation needed to perform range compression, beamforming, and generate an image.--, in [0141], [0182]; and see measurements in Table 1, and in [0054]-[0056], and, --The frequency changes e.g. according to a sawtooth waveform modulation scheme, a triangle waveform modulation scheme, or a stepped waveform modulation scheme, as shown in FIG. 4. This modulated carrier wave can then be transmitted. The wave can travel to a target, where at least a portion of the carrier wave can be reflected back. The reflect back energy from the carrier wave can be received, and, as will be discussed in greater detail later, can be recombined in a mixer with a local oscillator (LO) signal. This LO signal is the portion of the modulated carrier wave being currently transmitted at that moment. Because of the modulation of the carrier wave and the time delay to the remote target, recombining these signals produces a beat frequency. This beat frequency can be proportional to the distance to the target. By measuring the beat frequency, the distance to the target can be determined. Further, since it is possible to measure frequency very precisely, this allows the distance to the target to be estimated with a high accuracy.--, in [0064], [0069], and [0179]), wherein the processor comprises at least one module selected from:
a self-velocity calculation module operable to calculate velocity of the vehicle from raw data (see Cattle: e. g., --The angle values of voxels can represent angles characterizing an image within the field of view, and the relative velocity values 266 can represent velocit(ies) of the radar imaging system 102 relative to the each voxel.--, in [0103], [0108]-[0112] {since the radar imaging system 102 is mounted on the vehicle, thus the velocity of the system 102 is the velocity of the vehicle on which the system 102 is mounted});
a wall detection module operable to detect planar surfaces in the region surrounding the vehicle (see Cattle: e. g., -- a signal leaves the transmit antenna, propagates through space, and comes into contact with one or more scatterers. Each scatterer can reflect back a portion of the incident wave. These reflections can be received by all receive antennas. In the present, the channel can be assumed from transmitter to receiver as linear. Specifically this means that the actions of each scatterer obey the principle of superposition. This principle states that the net response of multiple scatterers is the sum of the response of each scatterer individually. This assumption, known from optics as the “Born approximation” can be accurate enough to generate the representations of the areas of interest. [0089] Further, most surfaces imaged by the imaging module 316 can include large surfaces that produce diffuse reflections. Diffuse reflections scatter radiation in all directions. If superposition holds, this means that such a surface produces a scattering response that is an integral over the surface, where the integration operation assumes the surface is made up of an infinite-number of infinitesimally-small scatterers, which can be processed according to the previously described scatterers.--, in [0097]-[0098], and [0099]); 
although Cattle discloses enhancement module operable to distinguish objects reflecting weakly from objects reflecting strongly within the same vicinity (see Cattle: e.g., -- the imaging module 316 can determine an imaging intensity within the field of view based on either or both the constructive contributions and the destructive contributions in the representation of the area of interest. As discussed previously, an imaging intensity can include an intensity of the radar signals received by the receiver antenna array 310 from objects based on reflectivity of the objects in the field of view. For example, metal on a car, owing to its high reflectivity, can be identified as a high intensity object in the field of view. Subsequently, the signals received from the high intensity objects can be cancelled out, e.g. using signal processing, in order to resolve lower intensity targets at higher resolutions.  [0122] In forming a representation of an area of interest in the field of view, the imaging module 316 can enhance resolution near the area of interest in the field of view.--, in [0121]-[0122], and claim 46; also see: -- Different modulation schemes will be advantageous for different situations, for example imaging at long or short range, or imaging at different levels of resolution (multiresolution imaging). Note that resolution could be in range, spatial dimension, or in Doppler frequency. It is an advantage that the modulation scheme can be easily changed on the fly depending on the real time imaging requirements of the system.--, in [0130], and, -- The longer the integration time that is used to take a measurement, the worse these errors become. Also, the finer the resolution of the radar in range or Doppler, the worse both migration phenomena become, since it is takes less movement to smear across smaller cells. Fortunately, we can perform a calibration to correct this.
[0110] The imaging module 316 accounts for cell migration using one or more calibration techniques--, in [0109]-[0118]), 
Cattle however does not explicitly disclose dynamic range enhancement,
NEHMADI teaches dynamic range enhancement (see NEHMADI: e. g., -- Optical sensors have limits regarding the dynamic range that they can adequately capture and may require appropriate lighting conditions to produce useful images…. single image sensors alone provide no information about the distance between the camera and an object, and while stereoscopy, i.e., using two sensors or two images with sensor movement in between each, can provide distance information--, in [0006], -- The mix mode of the sensors may be further controlled by a sensor control unit 704. Many ISPs come with built-in HDR (high dynamic range) mode, denoising and contrast enhancement algorithms, and may improve the image quality in deteriorating visibility conditions if instructed to do so.--, in [0096], and, -- the sensor mode 909 may be modified for a different integration time, multiple return mode, sensor binning, high dynamic range or other mode as required.--, in [0117]);
Cattle and NEHMADI are combinable as they are in the same field of endeavor: identification of objects and environmental scenes and their characteristics based on radar signals processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cattle’s system using NEHMADI’s teachings by including dynamic range enhancement to Cattle’s processor functions in order to improve image quality and usefulness, through such as denoising and contrast enhancement algorithms (see NEHMADI: e.g. in [0006], [0096], and [0117), 
Cattle as modified by NEHMADI however do not explicitly disclose a  double-reflection identification module
KEILAF teaches a  double-reflection identification module operable to distinguish single-reflected electromagnetic waves reflected directly by objects towards the radar receiving unit from double- reflected electromagnetic waves reflected indirectly from objects towards the radar receiving unit via intermediate reflective surfaces (see Kielaf: e.g., Fig. 4, and Fig. 50, and,  -- controlling at least one light deflector, light from at least one light source to deflect so as to scan field of view, reflected using first detection associated with scanning of the first portion of the field of view to determine the presence of a first object at a first distance in the first portion; determining that there is not an object at a first distance in the second portion of the field of view, after detecting the first reflection and determining a second part does not exist in the object, changes the light source parameter, such that light is more than first portion projected toward the field of view toward the field of view of the second partially transmissive, reflective and using the second detection in the second portion of the field of view to, to determine at a second distance greater than the first distance of the second object exists.--, in abstract, and, --one of the considerations of driver assistance system and autonomous vehicle ability system determining the surrounding environment under different conditions (including rain, fog, darkness, glare and snow). light detection and ranging system (laser radar (LIDAR), also known as optical radar (LADAR)) is an example of technology can work well under different conditions, the technology by pulse light illuminating the object and reflected by the sensor measurement to measure the distance to the object. is one example of light source can be used in the laser radar system of the laser. as with any sensing system--, 2nd paragraph under Background section, in translated English version provided with this Office Action, and, --the laser radar system may include: a window used for receiving light, a micro-electro-mechanical (MEMS) mirror, for deflecting the light to provide polarized light, a frame, an actuator; and an interconnection element is mechanically connected between the actuator and the MEMS reflector, wherein each actuator comprises a main body and a piezoelectric element, and wherein the piezoelectric element is configured to the main bending and make the MEMS mirror to move when subjected to an electric field, and wherein when the MEMS mirror is in the idle position, MEMS reflector oriented relative to the window.--,  in Fig. 32, and, --It is noted that when simple reflector and wherein asymmetric as compared with through hole of deflector 216 provides a more excellent performance. in the reflector with hole, to reach all the reflected light of the hole are lost to the detector. However, in the deflector 216, one-way deflector 220 so that most of the light (e.g., about 50%) towards 116 deflect the corresponding sensor. In the laser radar system from a remote distance to reach the laser radar of the photon number is very limited, improved and therefore the photon capture rate is important.--);
Cattle (as modified by NEHMADI) and KEILAF are combinable as they are in the same field of endeavor: identification of objects and environmental scenes and their characteristics based on radar signals processing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cattle(as modified by NEHMADI)’s system using Keilaf’s teachings by including a  double-reflection identification module operable to distinguish single-reflected electromagnetic waves reflected directly by objects towards the radar receiving unit from double- reflected electromagnetic waves reflected indirectly from objects towards the radar receiving unit via intermediate reflective surfaces to Cattle (as modified by NEHMADI)’s processor functions in order to improve the photon capture rate (see Keilaf: e.g. in Fig. 4, Fig. 32, Fig. 50, and, in above cited paragraphs);
Cattle as modified by NEHMADI and KEILAF further disclose wherein the wall detection module comprises a processing unit, and a memory unit storing executable code directed towards comparing energy-profile within a virtual box with a reference energy-profile indicative of a two dimensional reflector (see NEHMADI : e.g., -- one of the models tested in S510 is fitting to a plane, and the output contains the plane normal vector. Such a plane may indicate a road surface, a wall or the surface of a vehicle.--, in [0072]-[0073], and [0084]; -- At S626, POI identification analysis may further include detecting the distance of features or objects using stereoscopy from motion process in the image. This involves using two images captures from the same sensor at two close points in time, or using two images generated at the same point in time from two different sensors. Comparing such images allows for the calculation of the distance of the object or feature.--, in [0078], and, -- the system may use the motion model of the instance and predict the instance locations at a given time 1601. This prediction may be compared to the actual detection and tracking results of the instances 1602 and the instance model may be modified accordingly using, for example, an LSTM neural network or extended Kalman filter. The physical model of the instance of interest may be further used to predict the instance behavior 1603 using heuristics or trained artificial intelligence mechanism.--, in [0154]; see Kielaf: e.g., Fig. 4, and Fig. 50, and,  -- controlling at least one light deflector, light from at least one light source to deflect so as to scan field of view, reflected using first detection associated with scanning of the first portion of the field of view to determine the presence of a first object at a first distance in the first portion; determining that there is not an object at a first distance in the second portion of the field of view, after detecting the first reflection and determining a second part does not exist in the object, changes the light source parameter, such that light is more than first portion projected toward the field of view toward the field of view of the second partially transmissive, reflective and using the second detection in the second portion of the field of view to, to determine at a second distance greater than the first distance of the second object exists.--, in abstract, and, --one of the considerations of driver assistance system and autonomous vehicle ability system determining the surrounding environment under different conditions (including rain, fog, darkness, glare and snow). light detection and ranging system (laser radar (LIDAR), also known as optical radar (LADAR)) is an example of technology can work well under different conditions, the technology by pulse light illuminating the object and reflected by the sensor measurement to measure the distance to the object. is one example of light source can be used in the laser radar system of the laser. as with any sensing system--, 2nd paragraph under Background section, in translated English version provided with this Office Action, and, --the laser radar system may include: a window used for receiving light, a micro-electro-mechanical (MEMS) mirror, for deflecting the light to provide polarized light, a frame, an actuator; and an interconnection element is mechanically connected between the actuator and the MEMS reflector, wherein each actuator comprises a main body and a piezoelectric element, and wherein the piezoelectric element is configured to the main bending and make the MEMS mirror to move when subjected to an electric field, and wherein when the MEMS mirror is in the idle position, MEMS reflector oriented relative to the window.--,  in Fig. 32, and, --It is noted that when simple reflector and wherein asymmetric as compared with through hole of deflector 216 provides a more excellent performance. in the reflector with hole, to reach all the reflected light of the hole are lost to the detector. However, in the deflector 216, one-way deflector 220 so that most of the light (e.g., about 50%) towards 116 deflect the corresponding sensor. In the laser radar system from a remote distance to reach the laser radar of the photon number is very limited, improved and therefore the photon capture rate is important.--).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667